Exhibit 23 Consent of Independent Registered Public Accounting Firm The Board of Directors Hooker Furniture Corporation: We consent to the incorporation by reference in the registration statement (No.333-128942) on Form S-8 of Hooker Furniture Corporation of our reports dated April 15, 2016, with respect to the consolidated balance sheets of Hooker Furniture Corporation as of January 31, 2016 and February 1, 2015, and the related consolidated statements of income, comprehensive income, shareholders’ equity, and cash flows for each of the years in the fifty-two week periods ended January 31, 2016, February 1, 2015 and February 2, 2014, and the effectiveness of internal control over financial reporting as of January 31, 2016, which reports appear in the January 31, 2016 annual report on Form 10-K of Hooker Furniture Corporation. /s/ KPMG LLP Charlotte, North Carolina April 15, 2016
